Case: 19-50925      Document: 00515378142         Page: 1    Date Filed: 04/09/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-50925                             April 9, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
CAROLYN BARNES, and Children,

              Plaintiff - Appellant

v.

UNITED STATES OF AMERICA; U.S. CENSUS BUREAU; FEDERAL
BUREAU OF INVESTIGATION; U.S. DEPARTMENT OF COMMERCE,
UNITED STATES DEPARTMENT OF JUSTICE, ET AL.,

              Defendants - Appellees




                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:18-CV-952


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM:*
       Carolyn Barnes appeals the dismissal of her in forma pauperis complaint
as frivolous, as well as the ban on her filing future suits in the Western District
of Texas without court approval. We AFFIRM.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50925        Document: 00515378142         Page: 2   Date Filed: 04/09/2020



                                         No. 19-50925
                                    I.    Background
      In November 2018, Barnes “and her children” filed a nearly 500-page
complaint in the Western District of Texas, alleging claims against the United
States, federal agencies, the state of Texas, state agencies, Texas counties and
departments, federal courts of appeals, the Texas Supreme Court, more than
seventy individuals, and others. Barnes alleged a general “deprivation of
rights, privileges, protections, and immunities” under U.S. and Texas law by
way of a “continuing conspiracy.”            She included a laundry list of alleged
nefarious schemes carried out by “the JOINT ENTERPRISE,” “the CARTEL,”
“charlatans,” “sycophants,” “usurpers and interlopers,” “the black robe mafia,”
and other bad actors.          The allegations seem to center around Barnes’s
disbarment several years ago and prior lawsuits involving Barnes.
      According to Barnes’s brief on appeal, her complaint included eleven
claims: (1) violations of the Violence Against Women Act; 1 (2) violations of the
Racketeer Influenced and Corrupt Organizations Act (“RICO”); 2 (3) violations
of 42 U.S.C. §§ 1983 and 1985; (4) violations of the Americans with Disabilities
Act (“ADA”); 3 (5) violations of the Religious Freedom Restoration Act
(“RFRA”); 4 (6) “[b]reaches of fiduciary duty, contract, oath, and Fraud”;
(7) failure to prosecute; (8) “Stolen Claims” under Texas law and the Fifth
Amendment to the U.S. Constitution; (9) “Continuing Conspiracy and Specific
Performance”; (10) “Declaratory Judgment and Prospective Injunctive Relief”;
and (11) attorney’s fees and costs. These claims were “based upon personal




      1   34 U.S.C. §§ 12291–12512.
      2   18 U.S.C. §§ 1961–1968.
      3   42 U.S.C. §§ 12101–12213.
      4 Id. §§ 2000bb–2000bb-4.


                                              2
    Case: 19-50925    Document: 00515378142     Page: 3   Date Filed: 04/09/2020



                                 No. 19-50925
knowledge or good faith information and belief.” Barnes further listed dozens
of statutes on the face of her complaint and invoked other law throughout.
      Barnes also moved, ostensibly, for the recusal of U.S. District Judges
Yeakel and Pitman, U.S. Magistrate Judge Austin, all Fifth Circuit Judges, all
Texas judges, and “all the judges of this Court” (presumably the district court),
and she requested “the appointment of a district judge outside the political and
social influence of this cabal of cronies.” She based this motion on similar
allegations of conspiracy and collusion.
      Barnes subsequently filed a “supplemental original complaint” that
purported to add new defendants “who capitalized on the criminal conspiracy
and outlawry of Barnes” by destroying and stealing her property—but she did
not seek to amend or replace her original complaint. She concurrently filed an
emergency motion for a temporary restraining order and temporary injunction
to prevent the destruction of evidence related to an incident involving the
police that allegedly occurred at Barnes’s home in November 2018.
      The magistrate judge, after allowing Barnes to proceed in forma
pauperis, issued a report recommending dismissal of her suit as frivolous
under 28 U.S.C. § 1915(e) because it “lack[ed] any arguable basis in law or
fact.” The report also detailed Barnes’s history of frivolous litigation in state
and federal courts and therefore recommended that Barnes be prohibited from
filing future complaints in the district without court approval. See Murphy v.
Collins, 26 F.3d 541, 544 (5th Cir. 1994).      The district court adopted the
magistrate judge’s report and recommendation and thus dismissed the case
with prejudice as frivolous, denied the recusal motion, dismissed the
emergency motion as moot, and barred Barnes from filing future complaints in
the Western District of Texas absent leave of court. Barnes timely appealed,
then filed a considerably expanded amended notice of appeal.


                                       3
     Case: 19-50925      Document: 00515378142        Page: 4    Date Filed: 04/09/2020



                                       No. 19-50925
                                 II.    Discussion
      Under 28 U.S.C. § 1915(e), a district court may, in its discretion, dismiss
an in forma pauperis complaint with prejudice “as frivolous if it lacks an
arguable basis in law or fact.” McCormick v. Stalder, 105 F.3d 1059, 1061 (5th
Cir. 1997). “A complaint lacks an arguable basis in law”—that is, it is legally
frivolous—“if it is ‘based on an indisputably meritless legal theory,’ such as if
the complaint alleges the violation of a legal interest which clearly does not
exist.” Id. (quoting Neitzke v. Williams, 490 U.S. 319, 327 (1989)). A factually
frivolous complaint is made up of “allegations that are fanciful, fantastic, and
delusional.” Denton v. Hernandez, 504 U.S. 25, 32–33 (1992) (citations and
internal quotation marks omitted).
      We review the district court’s decision to dismiss under this statute for
abuse of discretion. Id. The same is true for recusal decisions, Andrade v.
Chojnacki, 338 F.3d 448, 454 (5th Cir. 2003), and restrictions on filing
privileges, Potts v. Texas, 354 F. App’x 70, 71 (5th Cir. 2009) (per curiam).
      The district court did not abuse its discretion by dismissing Barnes’s
complaint as frivolous. Her claims are untethered from both law and fact and
are thus clearly meritless.       The rest of the complaint is a list of general
grievances unrelated to any legally cognizable right. For similar reasons, this
appeal is frivolous as well. 5 See Buck v. United States, 967 F.2d 1060, 1062
(5th Cir. 1992) (per curiam). We also agree with the district court that Barnes’s
recusal motion was, like the complaint, “frivolous in all respects.” Lastly, the
filing restriction was not an abuse of discretion: The magistrate judge’s report




      5 We will not consider the arguments that Barnes makes for the first time on appeal,
like her claims that 28 U.S.C. § 1915A and filing restrictions are unconstitutional. See
Martco L.P. v. Wellons, Inc., 588 F.3d 864, 877 (5th Cir. 2009).


                                            4
    Case: 19-50925   Document: 00515378142    Page: 5   Date Filed: 04/09/2020



                               No. 19-50925
recounts Barnes’s history as a vexatious litigant, which more than adequately
supports this measure.
     AFFIRMED.




                                     5